FOX. District Judge.
State taxes duly assessed have a preference over general creditors under the bankrupt act [of 1SG7 (14 Stat. 517)]; but under the laws of Maine a lien is created for taxes on real estate. This estate has been taken by creditors under attachments valid as against the assignees, and it would be inequitable to allow these creditors to escape the burden of the taxes on the estate they have acquired under their levy, if the taxes were at the time of the *555levy allowed and deducted from the valuation made by the appraisers. The proof is therefore suspended to ascertain that fact If the creditors had them deducted from the value at the time of appraisal, the collector should in equity be required to assert bis lien therefor against the estate levied upon. If they were not deducted and allowed, then the taxes should be proved as a preferred claim against the estate.